                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

JOANN BRYANT,                                   *

      Plaintiff,                                *

vs.                                             *
                                                         CASE NO. 4:18-CV-106 (CDL)
CRYSTAL GAIL GARREN, et al.,                    *

      Defendants.                               *


                                          O R D E R

      Larry Wayne Burden, Jr. was an inmate at the Harris County

Prison.    On    November         5,    2015,       Burden    collapsed     while    playing

basketball       in    the    prison          yard.      Tragically,        he   died     soon

afterwards.           His    mother      brought      this     wrongful     death    action,

alleging that the corrections officers on duty did not provide

adequate     aid      to     Burden       after       they    learned      he    collapsed.1

Plaintiff       asserts      her       claims    pursuant      to    42   U.S.C.    §     1983,

alleging that the corrections officers deprived Burden of his

rights     guaranteed         by        the     Eighth       Amendment      to     the    U.S.

Constitution. Plaintiff also claims that the Georgia Department

of    Corrections           and        Harris       County     are    liable        for     any

constitutional violations committed by the corrections officers.

And, she asserts various state law claims.                                Defendants filed

summary judgment motions, and Plaintiff filed a motion to set

1  Plaintiff also claimed that an unidentified prison guard used
excessive force on Burden earlier in the day.        She abandoned that
claim, so Defendants are entitled to summary judgment on it.
aside the Court’s previous order dismissing her claims against

Harris County.         As discussed below, Plaintiff did not present

evidence      that    would    permit       a    jury   to    conclude      that   the

corrections officers violated Burden’s constitutional rights or

that any constitutional violation caused Burden’s death.                           The

Court thus grants Defendants’ summary judgment motions (ECF Nos.

33 & 34) and denies Plaintiff’s motion to set aside the order

dismissing her claims against Harris County (ECF No. 59).

                           SUMMARY JUDGMENT STANDARD

      Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                   Fed. R. Civ.

P. 56(a).      In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is   viewed    in    the   light    most    favorable   to    the   party    opposing

summary    judgment,       drawing    all       justifiable   inferences      in   the

opposing party’s favor.              Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986).              A fact is material if it is relevant or

necessary to the outcome of the suit.                   Id. at 248.         A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.                  Id.

                               FACTUAL BACKGROUND

      Viewed in the light most favorable to Plaintiff, the record

reveals the following facts.



                                            2
      Burden     was    a    state    inmate      housed   at    the    Harris    County

Correctional       Institution        (the       “Prison”),     a     minimum-security

prison.      The   Prison      is    owned   and    operated     by    Harris    County.

Harris County houses up to 150 state inmates in the Prison for a

fee   pursuant     to   an     agreement     with    the   Georgia      Department    of

Corrections (“GDOC”).           Plaintiff admits that Prison employees are

hired by Harris County and are paid by Harris County.

      On November 1, 2015, Burden, who was twenty-four years old,

complained to Corrections Officer Donald Barber of chest pain on

his right side.             Garren Dep. Ex. 37, Incident Report (Nov. 1,

2015), ECF No. 45 at 165.              Burden stated that he thought it was

because he drank so much coffee, and he asked for a medical

request form.       Id.      Barber reported the issue to his supervisor,

Crystal Garren, who told Barber to keep a close eye on Burden and

have him fill out a medical request form.                  Id.      Barber checked on

Burden again, and Burden said it was a slight pain that “comes

and goes.”       Id.      Barber advised Burden to fill out the medical

request form and let officers know if the pain got any worse.

Id.    There is no evidence that any corrections officers except

Barber and Garren knew that Burden had reported chest pain.                        And,

Plaintiff pointed to evidence that on November 3, 2015 Burden saw

a medical provider who doubted that Burden’s symptoms were heart

related and prescribed Tylenol and Omeprazole, a medication for




                                             3
gastroesophageal reflux symptoms. Walker Dep. Ex. 9, Physician’s

Notes, ECF No. 47 at 258.

     On November 5, 2015, Crystal Garren, Daniel Maddox, Donald

Walker,   Jeremy     McDowell,   Noel   Flowers,   and   Troy   Moore

(“Corrections Officer Defendants”) were on duty as corrections

officers at the Prison.2     There were no medical personnel at the

Prison that day.   Burden and other inmates from his cell dorm had

a recreation period in the Prison recreation yard, an open-air

yard within the interior of the prison.     Burden played basketball

with another inmate.    He collapsed.   No corrections officers were

physically present in the recreation yard when Burden collapsed.

At approximately 11:37 a.m., Maddox was taking lunch bags and

juice to inmates in the yard.     He “then observed” Burden lying on

the ground.3   Walker Dep. Ex. 10, Incident Report (Nov. 5, 2015),

ECF No. 47 at 259.     Maddox rushed to Burden.    Maddox Dep. 49:20-

50:2, ECF No. 46 (stating that it took him about fifteen seconds

to get to Burden).       Moore, who was stationed in the Prison’s

2 Barber was not on duty and not at the Prison on November 5, 2015.
Plaintiff did not point to any evidence that Barber was subjectively
aware that Burden had a serious medical need or that Barber was
deliberately indifferent to such a need.        Accordingly, Barber is
entitled to summary judgment.
3 Defendants pointed to surveillance footage from which a jury could

conclude that Burden was still on his feet playing basketball at
11:39:04. Nelson Decl. Ex. 1, M2U00388 00:01, ECF No. 35; Barber Dep.
62:1-16, ECF No. 48 (viewing video and stating that Burden is the
player with the ball at 11:39); Walker Dep. 152:11-20, ECF No. 47
(viewing video and stating that Burden is still up at 11:39). But the
Court must view the evidence in the light most favorable to Plaintiff,
and a jury could conclude based on the incident report that Maddox saw
Burden on the ground at or shortly after 11:37 a.m. and that the time
stamp on the surveillance footage was slightly off.

                                  4
control    room     with    Walker,    noticed         that     several        inmates      were

banging on a window between the yard and a hallway outside the

control room.         Moore went to the yard and saw Burden on the

ground.    He thought that Burden might have been knocked out while

playing basketball; he saw that Burden was breathing and that his

eyes were open, then shook him and asked him if he was okay.

Moore Dep. 68:3-69:3, ECF No. 55.

      Moore    started      moving     inmates         off     the   yard      while   Maddox

attended      to    Burden.       Burden         did     not     respond       to    Maddox’s

questions, but he was still breathing.                       Maddox Dep. 50:10-23.           At

approximately       11:39     a.m.,    Maddox      called        for     his     supervisor,

Garren, over the radio.               He also asked for 911 to be called.

Plaintiff admits that someone at the Prison called Harris County

911   at   11:41    a.m.    and   that    emergency            medical    personnel         were

dispatched     to    the      Prison    at       11:42       a.m.        Pl.’s      Resp.     to

Corrections Officer Defs.’ Statement of Material Facts ¶¶ 27-28,

ECF No. 58-2.        Confusingly, though, Plaintiff also asserts that

911 was not called until 11:44 a.m.                      Pl.’s Resp. to Corrections

Officer Defs.’ Mot. for Summ. J. 3, ECF No. 58; Pl.’s Statement

of Material Facts in Resp. to Corrections Officer Defs.’ Mot. for

Summ. J. ¶ 24, ECF No. 58-1 (pointing to the incident report,

which states that Maddox was taking lunch to the inmates on the

yard at “approximately 1137 hours,” that Maddox “then observed”

Burden on the ground and called for help, that CPR began at



                                             5
“approximately       1142        hours,”   and     that        911    was    called    “at

approximately 1144 hours”).

     Garren,       Flowers,       McDowell,      and     prison      counselor    Barbara

Whittaker    ran     to    the    recreation      yard    as    soon    as    Garren   got

Maddox’s call.        Garren and Whittaker helped Maddox assess Burden

for injuries, McDowell helped clear inmates from the yard, and

Flowers retrieved a handheld video camera to record the incident

pursuant to Prison protocol.               Walker, who was still manning the

control room, notified the other officers that he had combat

life-saving training from his time in the Army, so McDowell went

to the control room and Walker rushed to the yard.                           The officers

observed scrapes on Burden’s face and believed that Burden may

have hit his head on the ground when he collapsed.                            Burden was

still breathing, although his breaths became gasps with fifteen

seconds or more between them.              Then, at approximately 11:42 a.m.,

when they realized that Burden had not taken a breath in about a

minute,     Walker        and    Whittaker       began     attempting        to   perform

cardiopulmonary resuscitation (CPR), including chest compressions

and mouth-to-mouth.              Plaintiff asserts that Whittaker did not

perform the chest compressions correctly.

     Plaintiff argues that corrections officers “accused” Burden

of faking a serious medical condition, that the officers delayed

CPR until five minutes after Burden stopped breathing, and that

the officers’ “motivation in delaying CPR” was because “Burden



                                             6
could have been faking his unresponsiveness.”                    Pl.’s Statement of

Facts in Resp. to GDOC Mot. for Summ. J. ¶¶ 4, 8-9, ECF No. 56-3;

Pl.’s Statement of Facts in Resp. to Corrections Officer Defs.’

Mot.    for   Summ.    J.    ¶ 14.       The    record   does    not    support      this

argument.      First, the testimony Plaintiff cited for her argument

that the officers accused Burden of faking his unresponsiveness

and therefore delayed treatment does not support it.                     Rather, the

officer was asked a question that assumed it took five minutes

for    officers   to    assess     the     situation     and    begin   CPR,   and    he

responded, “[W]e were still figuring out what happened. We didn’t

know if he was faking it. We didn’t know if he got punched. We

didn’t know if he had ran into the basketball hoop.                      Nobody knew

what happened. We were still assessing the area. We had people

all over the yard. We was getting people off the yard.”                        Flowers

Dep. 88:10-19, ECF No. 52.                 Second, and more importantly, the

record simply does not support Plaintiff’s assertion that Burden

stopped breathing a minute after officers arrived to assess him,

but that five minutes went by before any of the officers began

attempting     CPR.         The   evidence      Plaintiffs      cited—page     107    of

Walker’s      deposition—does        not    support      this    assertion.           The

evidence does suggest that Burden collapsed at 11:37 a.m. and

that chest compressions started five minutes later.                      Walker Dep.

106:24-107:21.         But it does not establish that Burden stopped

breathing five minutes before officers attempted to resuscitate



                                            7
him, and Plaintiff did not point to any other evidence to support

this assertion.     As discussed above, Burden was still breathing

when officers responded to him, and Plaintiff admits that fact.

Pl.’s Resp. to Corrections Officer Defs.’ Statement of Material

Facts ¶ 22 (admitting that Burden was “taking deep breaths and

his eyes were open”).       Plaintiff also pointed to evidence that

Burden    began   “taking   in   very       slow    gasps    of   air”    and   that

corrections officers began CPR when they realized that Burden had

not taken a breath in about a minute. Incident Report (Nov. 5,

2015), ECF No. 47 at 259.           In summary, the record does not

support   Plaintiff’s   assertion       that       the   officers   intentionally

delayed CPR until five minutes after Burden stopped breathing.

      Emergency medical personnel arrived between 11:45 a.m. and

11:49 a.m. and took over the response, and they departed with

Burden via ambulance between 11:51 a.m. and 11:55 a.m.                      Burden

was pronounced dead at the hospital at 12:29 p.m.                   The cause of

death was later determined to be cardiac dysrhythmia (irregular

heartbeat)   with   cardiomegaly    (enlarged            heart)   and    myocardial

fibrosis (impairment of heart muscle cells).

      The Prison had an automated external defibrillator (“AED”)

in the control room, but no policy or directive on when to use

it.   Haden Dep. 212:25-213:14, ECF No. 44.                 All the officers on

duty except Moore, who was a cadet in training at the time of

Burden’s death, had received training on how to use the AED.



                                        8
McDowell    Dep.     50:19-20,         ECF    No.     49;    Moore    Dep.    17:23-18:11.

Under GDOC’s standard operating procedures that apply to county

prisons, the initial response of corrections officers “to urgent

or     emergent    medical           requests       may   include     First       Aid,     CPR,

defibrillation       with       an    Automated       External      Defibrillator        (AED)

when     indicated,       and        immediate       notification      of     health       care

personnel.”       Lewis Dep. Ex. 2, GDOC Standard Operating Procedure

VH31-0005     ¶ VI.A.2,         ECF     No.     53   at     200.      If     no   healthcare

personnel    are     on    site       and    corrections      officers       respond      to   a

potentially       life    threatening         medical       emergency,       they   “should”

take    a   “medical       response         bag,     portable      oxygen,    AED,       and   a

stretcher” to the location.                  Id. ¶ VI.B.2, ECF No. 53 at 201-02;

Lewis Dep. 67:16-20, ECF No. 53.                      Moreover, according to GDOC’s

in-service training witness, GDOC officers are trained that if a

person stops breathing and does not respond when the officer taps

him, then the officer should immediately call for someone to get

an AED.      Raffield Dep. 29:19-30:19, ECF No. 43.                           None of the

corrections officers on duty at the Prison on November 5, 2015

thought to retrieve the AED for use on Burden.                        And, the Prison’s

AED was inoperable on November 5, 2015 because its batteries were

dead.    Walker Dep. 71:4-13.

                                         DISCUSSION

        Plaintiff brought federal claims under 42 U.S.C. § 1983,

asserting     that       Defendants         violated      Burden’s    Eighth        Amendment



                                                9
right to be free from cruel and unusual punishments.4         The Eighth

Amendment prohibits “deliberate indifference to serious medical

needs of prisoners” because it “constitutes the ‘unnecessary and

wanton infliction of pain.’” Estelle v. Gamble, 429 U.S. 97, 104

(1976) (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976)).         “To

establish      a    constitutional    deliberate-indifference     claim,

[Plaintiff] must demonstrate ‘(1) [that Burden had] a serious

medical need; (2) the defendants’ deliberate indifference to that

need; and (3) causation between that indifference and [Burden’s]

injury.’” Taylor v. Hughes, 920 F.3d 729, 733 (11th Cir. 2019)

(quoting Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1306–07 (11th

Cir. 2009)).

     There is no dispute that Burden had a serious medical need

when he collapsed and became unresponsive.         To establish that the

Corrections        Officer   Defendants    acted      with    deliberate

indifference, Plaintiff “must prove three things: (1) subjective

knowledge of a risk of serious harm; (2) disregard of that risk;

(3) by conduct that is more than [gross] negligence.” Goebert v.

Lee Cty., 510 F.3d 1312, 1327 (11th Cir. 2007) (alteration in

original) (quoting Bozeman v. Orum, 422 F.3d 1265, 1272 (11th

4 Plaintiff also invokes the Fourteenth Amendment.       Burden was a
convicted prisoner, so the Eighth Amendment’s cruel and unusual
punishments clause applies. The Court presumes that Plaintiff invokes
the Fourteenth Amendment because the Eighth Amendment’s cruel and
unusual punishments clause applies to the states through the Fourteenth
Amendment’s due process clause. See Bingham v. Thomas, 654 F.3d 1171,
1175 (11th Cir. 2011) (per curiam).      Plaintiff does not appear to
assert an independent Fourteenth Amendment claim.

                                     10
Cir. 2005) (per curiam), abrogated on other grounds by Kingsley

v. Hendrickson, 135 S. Ct. 2466, 2477 (2015)).                      A prison guard

may be deliberately indifferent to a serious medical need if he

knows    that     an    inmate   has     stopped     breathing    but    fails    “for

fourteen    minutes      to    check    [the    inmate’s]    condition,    call      for

medical assistance, administer CPR or do anything else to help.”

Bozeman, 422 F.3d at 1273.                Liability can also attach when a

prison official takes no action despite knowing that an inmate

reported       being    “all   busted     up”   from    a   car   wreck—even     after

hearing the inmate cry out in pain for several hours.                          Taylor,

920 F.3d at 734.              And, a prison official may be deliberately

indifferent if he intentionally delays medical treatment despite

having reason to know that the delay could worsen the inmate’s

condition.         Goebert,      510    F.3d    at   1329   (jail     commander      was

deliberately indifferent when he intentionally delayed for one

day,    with    “no    good    reason,”    authorizing      medical     care   for    an

inmate with a serious medical need that was getting progressively

worse); accord Alsobrook v. Alvarado, 477 F. App’x 710, 713 (11th

Cir.    2012)    (per    curiam)   (corrections        officer    was   deliberately

indifferent because he refused to transport an inmate to medical

care for almost two hours even though the inmate was continuously

bleeding from a gash to his head).

        Here, the Corrections Officer Defendants did not refuse to

seek medical treatment for Burden.                     When Maddox found Burden



                                           11
unresponsive but breathing, he immediately called his supervisor

for    help.       The   supervisor        and        other    officers       ran    to     the

recreation yard.         Walker told the other officers that he could

help because of his combat training, so he went to the yard to

help   while     McDowell    took     over    for       him    in     the   control       room.

Flowers followed Prison policy and got a camcorder to record the

response.       When they realized that Burden had not taken a breath

in about a minute, Walker and Whittaker began attempting CPR on

Burden    and     continued        until   the        paramedics        arrived,         though

Whittaker’s hand placement for the chest compressions was wrong.

Either four or seven minutes after Burden collapsed (one minute

before   or     two   minutes      after     officers         began    attempting         CPR),

Harris County 911 was called.

       Plaintiff      does   not    appear       to    assert       that    any     of    these

responses evinces a deliberate indifference to Burden’s serious

medical need.         Rather, her argument focuses on the Corrections

Officer Defendants’ failure to use an AED on Burden.                                According

to Plaintiff, Walker should have asked someone to retrieve the

AED while he was attempting CPR; McDowell should have summoned

someone to the control room to get the AED; and Flowers, Garren,

and Maddox should have gone to get the AED.5                                Certainly, the


5 Plaintiff also argues that Moore should have gotten the AED. But she
did not rebut Defendants’ evidence that Moore, who was a cadet, had not
been trained on the AED and did not know that the Prison had one.
Thus, his failure to bring the AED to the yard could not be deliberate
indifference, and he is entitled to summary judgment.

                                           12
failure to use the AED by all five corrections officers who had

been trained to use it could be evidence of their negligence, and

the    failure     of     the     Prison     to   adequately         maintain    the    AED

batteries could likewise be evidence of negligence.                              But even

viewed    in    the     light    most   favorable      to   Plaintiff,      the    record

establishes that the officers summoned 911 shortly after Burden

collapsed and that jail personnel attempted to perform CPR on

Burden from the time they realized he had stopped breathing until

the paramedics arrived and took over attempting to resuscitate

Burden.      They were not consciously indifferent to the situation.

       Negligent medical care does not violate the Constitution.

“In    the     medical     context,     an    inadvertent       failure     to     provide

adequate       medical     care      cannot       be   said     to     constitute       ‘an

unnecessary and wanton infliction of pain’ or to be ‘repugnant to

the conscience of mankind.’”               Mann v. Taser Int’l, Inc., 588 F.3d

1291, 1307 (11th Cir. 2009) (quoting Estelle, 429 U.S. at 106-

07).     In Mann, for example, the deputies “may have made an error

in judgment” but were not deliberately indifferent when they took

an arrestee experiencing “excited delirium” to the jail instead

of to the hospital.             Id. at 1307-08.        And, they “took appropriate

action” of applying cold compresses to cool down the arrestee,

who they thought was suffering from a heat stroke, and ultimately

calling      911   about    nineteen       minutes     after    the    arrestee    became

unresponsive       with     labored        breathing.          Id.    at   1301,       1308.



                                             13
Similarly, here, corrections officers called 911 shortly after

Burden collapsed, and officers attempted CPR on Burden from the

time they realized he had stopped breathing until the paramedics

arrived.     This is not a case where prison officials ignored a

serious medical need or intentionally delayed medical care.                  The

Court finds that Plaintiff has not met her burden of pointing to

evidence    suggesting    that    the   corrections     officers    disregarded

Burden’s risk by conduct that is more than gross negligence.6

     Even   if   a   genuine     factual     dispute   existed   regarding   the

corrections officers’ deliberate indifference to Burden’s serious

medical need, Plaintiff failed to point to evidence from which a

reasonable jury could conclude that such indifference proximately

caused Burden’s death.7          “An inmate who complains that delay in

medical treatment rose to a constitutional violation must place

verifying    medical     evidence    in      the   record   to   establish   the

detrimental effect of delay in medical treatment to succeed.”

McDaniels v. Lee, 405 F. App’x 456, 458–59 (11th Cir. 2010) (per

curiam) (quoting Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d


6 The Corrections Officer Defendants are entitled to qualified immunity
because Plaintiff did not present enough evidence to establish a
constitutional violation.    Even if there were such evidence, these
Defendants would still be entitled to qualified immunity because
Plaintiff did not point to any authority clearly establishing that the
failure to use an AED would amount to deliberate indifference under the
circumstances presented here, where officers promptly called for
emergency medical personnel and attempted to perform CPR.
7  Plaintiff does not argue that she could not present evidence on
causation based on the limited discovery the Court permitted so that
Plaintiff could find out what happened to Burden.    Rather, she argues
that the present record contains substantial evidence of causation.

                                        14
1176, 1188 (11th Cir. 1994), overruled in part on other grounds

by Hope v. Pelzer, 536 U.S. 730, 739 n.9 (2002)).

       Plaintiff argues that she presented “substantial evidence”

that   the       failure    to    use    an   AED    was        the    proximate        cause    of

Burden’s death.            Pl.’s Resp. to Corrections Officer Defs.’ Mot.

for Summ. J. 14-15.               She did not.            Plaintiff pointed out that

GDOC’s    medical         director      agreed      that       CPR,     which      keeps    blood

pumping when the heart stops, would not get the heart started

again but an AED may.               Lewis Dep. 60:13-19.                 But Plaintiff did

not    point       to    any     medical      evidence         on     how     Burden’s      heart

conditions        would    have     responded       to    an    AED     or    to   any    medical

evidence that proper and timely use of an AED would have made a

difference to Burden.               Rather, Plaintiff cited the testimony of

Walker,      a    corrections        officer,       and        Warden       Alex   Haden,       who

generally agreed that they understood an AED can be effective to

treat cardiac events.             Even if their testimony could be viewed as

medical      causation         evidence,      Plaintiff         did     not    point      to    any

evidence that Walker and Haden were qualified to offer medical

opinions.        Plaintiff also submitted an American Heart Association

pamphlet         which     states     that     an        AED    can     stop       “ventricular

fibrillation by using an electrical shock” and that if a person

experiences        ventricular       fibrillation,             his    “chance      of    survival

decreases by 7 to 10 percent for every minute that passes without

defibrillation.”           Pl.’s Resp. to GDOC’s Mot. for Summ. J. Ex. 1,



                                               15
Pamphlet, ECF No. 56-1 at 4.                 But Plaintiff did not point to

evidence that Burden suffered from ventricular fibrillation or

that   his    condition       likely   would    have    responded        to   an   AED.

Without some medical evidence that Burden’s cardiac event could

have been treated successfully with an AED, the Court cannot

speculate     that    a    defibrillator      would    have    made   a   difference

simply because Burden’s death was related to several issues with

his heart.8

       In summary, Plaintiff did not point to evidence from which a

reasonable     jury       could   conclude    that    the     Corrections     Officer

Defendants    were    deliberately       indifferent     to    a   serious    medical

need   or    that    any    deliberate    indifference        by   the    Corrections

Officer Defendants caused Burden’s death.                Accordingly, Plaintiff

has not created a genuine factual dispute on these issues. The


8  Plaintiff argues that causation “can be shown by personal
participation in the constitutional violation.”         Pl.’s Resp. to
Corrections Officer Defs.’ Mot. for Summ. J. 14 (quoting Goebert, 510
F.3d at 1327).    The causation question at issue in the portion of
Goebert that Plaintiff cites is whether a jail commander who delayed a
plaintiff’s obstetrical treatment had a causal connection to the
plaintiff’s harm—the stillbirth of her baby. There was a fact question
on the issue because the evidence viewed in the light most favorable to
the plaintiff showed that the jail commander knew that the plaintiff
had a serious medical need (leaking amniotic fluid for days) but
decided to withhold medical care, resulting in a one-day delay of
proper obstetrical care.       There was medical evidence that the
commander’s delay foreclosed several treatment options, and there was
medical evidence that if the plaintiff had received appropriate
obstetrical care sooner, the baby’s chance of survival would have been
significantly higher.    Id. at 1319, 1329.     Thus, there was a fact
question on whether the jail commander’s deliberate indifference caused
the loss of the plaintiff’s child.    Id. at 1329.   Here, in contrast,
there is no medical evidence that Burden’s medical conditions would
have responded to an AED or that he would have had a significantly
better chance of survival if an AED has been used.

                                         16
Corrections Officer Defendants are therefore entitled to summary

judgment.

     All of Plaintiff’s claims against GDOC are based on GDOC’s

alleged failure to supervise and train the Corrections Officer

Defendants.        In the absence of a constitutional violation, the

supervisory liability claim against GDOC cannot succeed, even if

the Court were to accept Plaintiff’s argument that the county

Prison employees were also employed by GDOC.                     Paez v. Mulvey, 915

F.3d 1276, 1291 (11th Cir. 2019) (“[T]here can be no supervisory

liability     . . .     if     there     was    no     underlying      constitutional

violation.”      (second     alteration        in    original)    (quoting      Gish   v.

Thomas,    516   F.3d    952,    955    (11th        Cir.   2008))).      For    similar

reasons,    Plaintiff’s        municipal       liability     claim     against   Harris

County likewise fails.9           See, e.g., Miller v. Harget, 458 F.3d

1251, 1261 (11th Cir. 2006) (finding no basis for holding a city

liable     under      § 1983     without        an     underlying      constitutional

violation by a city employee).

                                       CONCLUSION

     Burden’s death was tragic.                     The possibility that it may

could have been prevented compounds the heartbreak.                          Moreover,


9 The Court previously dismissed Plaintiff’s claim against Harris County
because Plaintiff did not adequately allege a Harris County policy or
custom was the moving force behind a constitutional violation that
injured Burden. Bryant v. Harris Cty., No. 4:18-CV-106 (CDL), 2018 WL
5316359, at *7 (M.D. Ga. Oct. 26, 2018). Plaintiff moved to set aside
that order, arguing that Burden’s death was the result of a Harris
County policy, but the claim against Harris County fails without an
underlying constitutional violation.

                                           17
evidence   of   possible   negligence       increases    the   desire   to   hold

someone accountable.       But the narrow issue regarding Plaintiff’s

federal    claims   is   whether   a   constitutional      violation    by    the

Defendants caused Burden’s death; and as explained previously,

the answer to that question is clear.                Accordingly, Defendants’

summary judgment motions (ECF Nos. 33 & 34) are granted as to all

of Plaintiff’s § 1983 claims.           Those are the only claims over

which the Court has original jurisdiction.              The Court declines to

exercise   supplemental     jurisdiction      over    Plaintiff’s   state    law

claims, and those claims are remanded to the Superior Court of

Harris County.      See 28 U.S.C. § 1367(c).            Plaintiff’s motion to

set aside the Court’s order granting Harris County’s motion to

dismiss (ECF No. 59) is denied.

     IT IS SO ORDERED, this 5th day of February, 2020.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                       18
